Citation Nr: 1028479	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to obesity.

4.  Entitlement to service connection for a right knee 
disability, claimed as a total knee replacement, to include as 
secondary to obesity.

5.  Entitlement to service connection for a left knee disability, 
claimed as a total knee replacement, to include as secondary to 
obesity.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to September 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In January 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2009).  The requested opinion was provided in March 
2010 and has been associated with the Veteran's VA claims file.  
The appellant was afforded 60 days to provide additional argument 
or evidence, but, in a statement received April 2010, he waived 
his right to wait the remainder of the 60 days and requested that 
the Board directly proceed with the adjudication of his appeal.  

The issue of entitlement to service connection for depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.





FINDINGS OF FACT

1.  The Veteran served in the inland waterways of the Republic of 
Vietnam; and, thus, his exposure to herbicides is presumed to 
have caused his diabetes mellitus.

2.  Obesity was noted at the time of the examination, acceptance, 
and enrollment into service, and the Veteran's preexisting 
obesity permanently increased in severity as a result of active 
duty service.

3.  The competent medical evidence establishes that the Veteran's 
currently diagnosed coronary artery disease is caused by or 
aggravated by his service-connected obesity.

4.  The competent medical evidence establishes that the Veteran's 
currently diagnosed right knee disorder is caused by or 
aggravated by his service-connected obesity.

5.  The competent medical evidence establishes that the Veteran's 
currently diagnosed left knee disorder is caused by or aggravated 
by his service-connected obesity.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Pre-existing obesity is presumed to have been aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.306(b) (2009).  

3.  Coronary artery disease is proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).

4.  A right knee disability, diagnosed as degenerative joint 
disease, status post total knee arthroplasty, is proximately due 
to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).

5.  A left knee disability, diagnosed as degenerative joint 
disease, status post total knee arthroplasty, is proximately due 
to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Diabetes Mellitus

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent and 
may be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009; 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009)

If a veteran was exposed to herbicide agent during active 
military, naval, or air service and the requirements of 38 C.F.R. 
§ 3.307(a) are met, the following diseases shall be service-
connected, even if there is no record of such disease during 
service:  AL amyloidosis; chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lungs, bronchus, larynx, or 
trachea); and certain soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(2009).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are not 
satisfied, then service connection under this theory of 
entitlement must fail.  The Secretary of VA has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Notwithstanding 
the above, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the Veteran asserts that his diabetes was caused by 
exposure to herbicides ("Agent Orange") in Vietnam.  He recalls 
docking in Vietnam while serving aboard the USS Orleck and 
disembarking from the ship.  He says he actually set foot in the 
Republic of Vietnam.

Although the National Records Center indicated that it was unable 
to determine whether the Veteran had in-county service in 
Vietnam, a review of service treatment records reflect that he 
received immunizations aboard the USS Orleck in June 1968, July 
1969, and June 1970.  According to the June 2010 Compensation and 
Pension Service Bulletin, it has been verified that the USS 
Orleck operated temporarily on Vietnam's inland waterways, 
specifically the Mekong River delta, during July 1969.  
Therefore, he is entitled to a regulatory presumption of 
herbicide exposure.  38 C.F.R. § 3.307(a)(6). 

Moreover, the Veteran has been diagnosed with Type II diabetes 
mellitus (see June 1991 and October 2001 private medical 
records), which is a disease expressly included in the list of 
presumptive diseases associated with herbicide exposure.  38 
C.F.R. § 3.309(e).  Accordingly, the Board finds that his claim 
for entitlement to service connection for diabetes mellitus 
should be granted on a presumptive basis.  

II.  Obesity

The Veteran contends that he suffers from obesity as a result of 
his active military service.  Specifically, he asserts that, 
because he worked as a cook in the United States Navy, he had 
access to food daily and could not manage his weight.  

As an initial matter, for purposes of establishing service 
connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2009).  

The law further provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.  Further, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Id.   However, the increase 
need not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

In this case, the Veteran's entrance examination of March 1953 
noted a diagnosis of obesity.  As obesity was noted at the time 
of his entrance into service, it is a pre-existing condition, and 
he is not entitled to the presumption of soundness.  Accordingly, 
the Board must next consider whether the Veteran's pre-existing 
disability permanently increased during active duty service.

A review of the service treatment records reveal that the Veteran 
entered service in March 1953 weighing 240 pounds.  His weight 
fluctuated significantly during his 20 years of active service.  
At the time of his discharge examination in September 1974, he 
weighed 252 pounds.  While this evidence suggested that he gained 
weight during service, it is unclear on its face what impact the 
weight gain had on his obesity or whether his obesity had 
underwent an increase in severity beyond the conditions natural 
progression.  Accordingly, the claims file was referred to VHA 
for an expert medical opinion on the matter.  

The VHA examiner initially observed that obesity is more akin to 
a disease rather than a disability.  He further noted that, 
generally, there is approximately a one-half pound gain in weight 
per year from the age of the early 20s until the age of 55 or 60.  
However, the VHA examiner explained that, even though the Veteran 
was hospitalized for supervised weight loss and underwent 
prolonged fasting and very low calorie diets (400 calories per 
day), he remained obese throughout service, with a fluctuating 
Body Mass Index (BMI) ranging between 31.3 and 44.2.  It was 
further noted that, following discharge from service, the 
appellant's weight increased to a documented high of 369.7 
pounds, with a body mass index (BMI) of 53, before falling to his 
more current BMI of approximately 48.  Accordingly, the VHA 
examiner concluded that it was "as least likely as not that the 
Veteran's obesity [was] aggravated during his period of active 
military service."  

While not specifically addressed by the VHA examiner, the record 
also supports the finding that the increase/aggravation of the 
Veteran's obesity that occurred during his active service was 
beyond its natural progression.  The examiner stated there is 
approximately a one-half pound gain in weight per year from the 
age of the early 20s until the age of 55 or 60.  Based on this 
formula, the Veteran should have gained approximately 10 pounds 
during his 20 years of service.  However, as noted, he actually 
gained 12 pounds.  That in itself would suggest a weight increase 
beyond the average person and does not even factor in the 
significant increases that occurred during active service.  There 
were instances where the Veteran weighed in excess of 300 pounds. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
and VHA opinion of record that is favorable to the Veteran, based 
on a rational lack of credibility or probative value.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 
Vet. App. 22, 26 (1998).  In concluding that the Veteran's 
obesity was aggravated by service, there is no indication that 
the VHA examiner was not fully aware of the Veteran's past 
medical history or that any relevant fact was misstated.  
Moreover, as there is no contradicting medical opinion of record 
regarding the aggravation of his pre-existing obesity, the Board 
finds the VHA expert medical opinion to be of great probative 
value.  

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports the establishment of service 
connection for obesity.  As such, the appeal is granted.

III.  Coronary Artery Disease, Right Knee Disorder, and Left Knee 
Disorder

	Service connection may also be warranted for a disability which 
is aggravated by, proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already service-
connected condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service-connected condition, should also be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
Id.    
	
	The Board notes that 38 C.F.R. § 3.310 was amended, effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the amendments to this 
section are not liberalizing and the Veteran filed his claim in 
June 2004, the amendment is not applicable to the current claim. 

In this case, the Veteran contends that his disabilities may be 
attributable to the weight problems he experienced throughout 
service.  Although he does not specifically state that his 
bilateral knee disorders or his coronary artery disease are 
secondary to his obesity, when determining service connection, 
all theories of entitlement, including direct and secondary, must 
be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).

Turning first to whether the Veteran may be entitled to service 
connection on a secondary basis, the Board notes that private 
medical records confirm a diagnosis of degenerative joint disease 
of the knees, which required total knee arthroplasty surgeries, 
bilaterally (see private medical records dated November 2000 and 
December 2000), as well as a diagnosis of coronary artery disease 
(see private medical record dated March 2000).  As such, the 
evidence demonstrates the existence of a current disability 
pertaining to his claims.

In determining whether any of his claimed disabilities were 
aggravated by, proximately due to, or the result of the Veteran's 
service-connected obesity, his private physician indicated in a 
November 1999 report that the Veteran's inability to lose weight 
"undoubtedly" played a role in his knee pain and arthritis.  
Moreover, in January 2005, a VA opinion was provided indicating 
that obesity and other factors could be considered the "likely 
causative factors of his coronary arterial disease."  Also, in 
March 2010, the VHA examiner expressly considered the 
relationship between the Veteran's current disabilities and 
obesity and expressly determined that "it is more likely than 
not that the [a]ppellant's . . . heart disease, and . . . 
arthritis of the knees was caused or aggravated by his obesity."  
In support of this conclusion, the VHA examiner explained that 
obesity increased the risk for heart disease 2- to 2.5-fold and 
the risk of osteoarthritis of the knees 6- to 18-fold.  

Again, the Board finds no adequate basis to reject the competent 
medical evidence of record that is favorable to the Veteran, 
especially in light of the fact that all three medical opinions, 
in some way, demonstrate that obesity impacted his current 
disabilities.  In addition, there is no conflicting medical 
evidence of record.  Accordingly, the Board finds that service 
connection has been established for coronary artery disease and 
for degenerative joint disease of the knees, status post total 
knee arthroplasty, bilaterally, on a secondary basis.  As such, 
the Veteran's claims are granted.

ORDER

Service connection for diabetes mellitus is granted.

Service connection for obesity is granted.

Service connection for coronary artery disease is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
depression, the Board finds that a remand for further development 
is necessary.

In a January 2006 statement, the Veteran asserted that, during 
service, he was in constant worry of operating on a ship in 
Vietnam waters and was depressed from being away from his wife 
and children.  Alternatively, in a June 2004 statement, he also 
indicated that he may be entitled to service connection on a 
secondary basis, stating that his depression has a lot to do with 
his "other health problems."  

As an initial matter, the Board has determined that service 
connection for diabetes, obesity, coronary artery disease, and 
bilateral knee disabilities has been established.  In light of 
these determinations and the fact that the Veteran is claiming 
entitlement to service connection both on a direct and secondary 
basis, the Board finds that the case must be remanded so that a 
proper VCAA notice letter addressing both direct and secondary 
service connection can be sent to the Veteran.  See, generally, 
Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that 
incomplete information can render a VCAA notice letter 
inadequate).

Next, although the record demonstrates that the Veteran has a 
current diagnosis of depression, the medical evidence currently 
of record leaves considerable doubt as to the exact nature and 
etiology of the Veteran's claimed psychiatric disorder.  Although 
an April 2006 letter from the Veteran's private physician 
indicated that the Veteran was being treated for depression, and 
a March 2009 VA treatment records also reflects a diagnosis of 
depression, no further information was provided.  Accordingly, on 
remand, the RO should attempt to obtain, with all necessary 
assistance from the Veteran, private medical records and any 
additional VA treatment records, if any, relating to depression.

Thereafter, the Veteran should be scheduled for a VA medical 
examination to determine the nature and etiology of his 
psychological complaints.  See 38 U.S.C.A. § 5103A(d)(1); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the VA 
examiner should determine whether, for each diagnosed disability, 
the disorder is related to service or is otherwise due to or 
aggravated a service-connected disability.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO provide the Veteran with a notice 
letter regarding his service-connection claim 
for an acquired psychiatric disorder, to 
include depression, which complies with the 
notification requirements of the VCAA. Such 
letter should specifically advise the Veteran 
of the information and evidence needed to 
substantiate his service-connection claim on 
a direct basis and on a secondary basis.

2.  With any necessary assistance from the 
Veteran, the RO should obtain private 
treatment records and VA outpatient treatment 
records relating to treatment for depression 
or any other acquired psychiatric disorder.

3.  Thereafter, the RO shall schedule the 
Veteran for an appropriate VA examination to 
determine the nature and etiology of his 
psychological complaints.  The claims folder 
should be made available to and reviewed by 
the examiner(s).   For each diagnosed 
disability, the VA examiner is requested to 
provide an opinion on:

(a)	whether it is as least as likely as 
not (a 50 percent probability or higher) 
that the disorder is related to (incurred 
in or aggravated by) service; and

(b)	whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's disorder is aggravated 
by or proximately due to a service-
connected disability. 


All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation. 

3. Thereafter, readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
depression.  If the claim remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


